DETAILED ACTION
Claims 1-5 are presented for examination, wherein claims 1 and 5 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The April 1, 2022 final Office action is incorporated herein in its entirety, and amended as follows:
the portion of said Office action addressing the former limitation of claim 5, which is incorporated as a newly added limitation in newly amended claim 1, is incorporated into addressing newly amended claim 1; and,
the portion of said Office action addressing the former limitation of claim 5 is removed from addressing newly amended claim 5.
Response to Arguments
Applicant’s arguments filed July 1, 2022 have been fully considered but they are not persuasive.
The examiner respectfully sectioning the filed Remarks as provided infra, for ease of addressment.
First, the applicants allege the following.
Specifically, Wang in view of Takahata or Kaneko at least fails to provide for the aspects of parent claim 1 as to wherein the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon and a second mixture layer primarily composed of a graphite coated with no amorphous carbon, the first mixture layer is disposed at a surface side of the negative electrode mixture layer and the second mixture layer is disposed at a side of the negative electrode collector, and the graphite coated with no amorphous carbon is a natural graphite.

Per page 2 bridging page 4 of the Office Action, the rejection essentially repeats the same position as previously presented. Further, the Examiner’s Response to Arguments at page 10 of the Office Action reiterates that “Wang ... teaches the two layers of graphite, wherein the ‘first region’ layer is adjacent to the electrolyte and may be composed of natural graphite and SiOx,” and “Takahata is applied ... for the specific teaching that the amorphous carbon film coating on natural graphite prevents side reactions between the electrolyte solution and the natural graphite,” concluding that substituting Wang’s natural graphite in the first region with Takahata’s amorphous carbon-coated natural graphite would be obvious.

Additionally, per page 6 bridging page 8 of the Office Action, the rejection regarding claim 5 applies another secondary reference, Kanako, infra, for the disclosure of, among others, “wherein said graphite is ‘graphite coated with an amorphous carbon’ (claim 1), wherein ‘the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon’ (claim 1)” as well as “the graphite coated with no amorphous carbon is a natural graphite” (previously recited in claim 5 and now incorporated in amended claim 1), which are missing in Wang.

Applicant respectfully submits that present claim 1 requires, inter alia, that “a first mixture layer [disposed at a surface side of the negative electrode mixture layer be] primarily composed of a graphite coated with an amorphous carbon” and that “a second mixture layer primarily [disposed at a side of the negative electrode collector be] primarily composed of a graphite coated with no amorphous carbon.” The selective positioning of the first and second mixture layers defined by presence and absence, respectively, of coating with an amorphous carbon along with the further requirement that “the graphite coated with no amorphous carbon is a natural graphite,” as instantly claimed could not have been derived from the art of record. 

Specifically, while Wang may teach “two layers of graphite,” the primary reference is silent as to differentiating the alleged first and second mixture layers from each other by attributes of graphite used, in particular, presence or absence of coating with an amorphous carbon. Rather, Wang per its claim 1 and throughout the entire disclosure teaches that the two regions of the negative-electrode mixture layer containing “graphite and a silicon material” have different amounts of said “silicon material” and different “densit[ies]” relative to each other.

(Remarks, at 4:6-6:2, bolding and italics in the original, underlining added.)
In response, the examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
Here, the primary reference is not limited to keeping the types of graphite in the first and second layer the same as one another.
As provided in the prior Office actions and the instant advisory action, the secondary reference provides motivation to substitute the graphite in the layer adjacent to the electrolyte with the claimed coated graphite.
Wang does not expressly teach said graphite is “graphite coated with an amorphous carbon,” wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.”

However, Takahata teaches a lithium-ion secondary battery (e.g. ¶0017), wherein performance of natural graphite as a negative electrode active material in a lithium-ion secondary battery may be improved by coating natural graphite with an amorphous carbon film, wherein said amorphous carbon film prevents side reactions between the electrolyte solution and the natural graphite (e.g. ¶¶ 0061, 66-67, and 124).

As a result, it would have been obvious to substitute the natural graphite coated with an amorphous coating of Takahata for the natural graphite of the first region in the negative electrode of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Takahata teaches said natural graphite coated with an amorphous coating reduces side reactions between said graphite and the electrolyte solution.

Wang as modified reading on the limitations “graphite coated with an amorphous carbon,” wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.”

(April 1, 2022 final Office action, at e.g. §5.a, bolding in the original.)
Second, the applicants allege the following.
The secondary reference, Takahata per its claim 1 teaches a lithium-ion secondary battery comprising a negative electrode, wherein the negative electrode active material layer has “a first region neighboring the negative electrode current collector, [and] containing natural graphite in a weight ratio of equal to or greater than 80% of the graphite material; and ... a second region neighboring a surface [of the negative electrode active material layer, and] containing artificial graphite in a weight ratio of equal to or greater than 80% of the graphite material.” Further, Takahata per Table 1 thereof discloses “Sample 1,” a specific example in which the first region Al contains natural graphite and the second region A2 contains artificial graphite, wherein the natural graphite used “is covered with an amorphous carbon film” ( 0102). 

The locations of the first region Al and the second region A2 as taught by Takahashi may correspond with those of the second mixture layer and the first mixture layer, respectively, of instant claim 1. As such, while Takahashi’s Sample 1 may be similar to the present application in terms of the use of natural graphite as a primary constituent of the mixture layer adjacent to the negative electrode current collector, amended claim 1, unlike Takahashi, requires said natural graphite to be not coated with an amorphous carbon.

Takahata per paragraph [0067] thereof teaches that the use of natural graphite covered by the amorphous carbon film as a negative electrode active material allows for prevention of “side reactions between the electrolyte solution and the natural graphite ..., and performance degradation of the lithium-ion secondary battery.” Takahata per paragraph [0061] thereof additionally notes that “when the natural graphite coated with an amorphous carbon film is used as the negative electrode active material particles, the resistance of the lithium-ion secondary battery tends to increase particularly in such applications that “charge-discharge process is repeated in a low-temperature environment.” 

Takahata per Table 1 thereof further discloses “Sample 2,” an example in which, unlike “Sample 1,” natural graphite “covered with an amorphous carbon film” (0102) is used as the negative electrode active material in the second region A2 neighboring the surface of the negative electrode active material layer. As seen in Table 1 of Takahata, “Sample 2” fails to provide improved capacity retention ratio after long-term storage while also exhibiting significant resistance increase after charge-discharge cycling at low temperature, compared to “Sample 1.” As such, a skilled artisan appreciating Takahata’s teachings as a whole would be led to the use of natural graphite covered with an amorphous carbon film in the selected region neighboring the negative electrode current collector, rather than the surface of the negative electrode active material layer.

(Remarks, at 6:3-7:3.)
In response, the examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968)). See also MPEP § 2123.
Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442 (CCPA 1971). See also MPEP § 2123.
As a preliminary matter, the examiner respectfully notes Takahashi was not used as a primary reference.
Here, the secondary reference is used to note that the use of natural graphite covered by the amorphous carbon film as a negative electrode active material allows for prevention of “side reactions between the electrolyte solution and the natural graphite, as provided in ¶0067. Regarding ¶0061 and the Table 1, the examiner respectfully notes that the disclosure of said paragraph and read in the entirety do not teach away from using Takahashi as a secondary reference as provided in the prior Office actions and instant advisory action.
Third, the applicants allege the following.
The rejection asserts that “it would have been obvious to substitute the natural graphite coated with an amorphous coating of Takahata for the natural graphite of the first region in the negative electrode of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Takahata teaches said natural graphite coated with an amorphous coating reduces side reactions between said graphite and the electrolyte solution.”

Applicant respectfully submits, however, that the stated rationale for combination would not have motivated a skilled artisan to apply an amorphous coating of Takahata to Wang’s dual layer structure in the manner asserted in the rejection. Specifically, the skilled artisan seeking to improve Wang’s device by reducing side reactions between natural graphite and the electrolyte solution would appreciate that the electrolyte solution penetrates into the interior of the negative electrode mixture layer, instead on remaining on the exterior surface thereof, and since Wang does not differentiate its first and second regions by the type of graphite used, the alleged use of natural graphite in Wang’s first region does not exclude the same natural graphite from being used in Wang’s second region. As such, the alleged rationale of “reduc[ing] side reactions between [the natural] graphite and the electrolyte solution” would not have led the skilled artisan to limit the application of amorphous carbon coating to the natural graphite disposed on the surface of the negative electrode mixture layer. At the very least, the evaluation data in Takahata’s Table 1 tends to teach that obtaining superior battery characteristics calls for selective application of amorphous carbon coating to the natural graphite in the region neighboring the negative electrode current collector, rather than the surface of the negative electrode active material layer.

(Remarks, at 7:4-8:2.)
In response, the examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123(I).
While the examiner appreciates that liquid electrolyte permeates into porous cathode and anodes, the art is replete with timely art describing means of reducing direct surface contact between the bulk surfaces of an anode and an electrolyte.
Fourth, the applicants allege the following.
Contrary to Takahata, the present application specifically requires that no amorphous carbon coating is applied to a natural graphite being the primary constituent of the second mixture layer “disposed at a side of the negative electrode collector.” Given that Takahata advocates providing amorphous carbon coating to the natural graphite in the region neighboring the negative electrode current collector, the reference would not have led a skilled artisan to the use of natural graphite coated with no amorphous carbon as the primary constituent of the second mixture layer “disposed at a side of the negative electrode collector” in Wang’s device. Moreover, arguendo modifying Wang’s first and second regions containing a certain type of graphite-where Wang does NOT require use of different types of graphite in the different regions of the dual layer structure-by incorporating an amorphous carbon coating on natural graphite as in Takahata or an amorphous carbon coating on artificial graphite as in Kaneko would result in both of the alleged first and second mixture layers having graphite coated with amorphous carbon, contrary to the requirements of amended claim 1. 

In sum, the combined teachings of Wang, Takahata and Kaneko fail to provide for the use of a graphite coated with an amorphous carbon in “the first mixture layer ... disposed at a surface side of the negative electrode mixture layer” in conjunction with the absence of amorphous carbon coating on a natural graphite being the primary constituent of “the second mixture layer ... disposed at a side of the negative electrode collector.”

Accordingly, arguendo combining Wang with Takahata or Kaneko would not have resulted in the aforementioned aspects of present claim 1. And there would be no rationale prompting a skilled artisan to modify the arguendo combination to arrive at the invention as now presented. 

Wherefore, applicant respectfully submits that claim 1 as now presented, as well as its respective dependent claims are not obvious over Wang in view of Takahata or Kaneko.

(Remarks, at 7:4-8:2.)
In response, the examiner respectfully reiterates the discussions provided supra.
After reviewing all of the evidence of record, the examiner respectfully reiterates the prima facie case of obviousness of the instant invention, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723